ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that PAUL J. URBANIA of RED BANK, who was admitted to the bar of this State in 1984, be publicly reprimanded for his failure to maintain proper receipts and disbursements journals, client ledger cards, bank charges card *327and detailed deposit slips; to make proper deposits of funds; to perform quarterly reconciliations; and for his negligent invasion of client funds, all in violation of RPC 1.15 and Rule 1:21-6, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and PAUL J. URBANIA is hereby publicly reprimanded; and it is further
ORDERED that respondent submit to the Office of Attorney Ethics on a schedule to be determined by that office annual certified audits of his attorney books and records for a period of two years; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.